EXHIBIT 10.1
 
SEVENTH MODIFICATION TO
LOAN AND SECURITY AGREEMENT
 
This Seventh Modification to Loan and Security Agreement (this “Amendment”) is
entered into as of May 14, 2013, by and among THE PRIVATEBANK AND TRUST COMPANY
(the “Bank”), LIFEWAY FOODS, INC., an Illinois corporation (“Lifeway”), FRESH
MADE, INC., a Pennsylvania corporation (“FMI”), HELIOS NUTRITION LIMITED, a
Minnesota corporation (“Helios”), PRIDE OF MAIN STREET DAIRY, LLC, a Minnesota
limited liability company (“Pride”), and STARFRUIT, LLC, an Illinois limited
liability company (“Starfruit” and together with Lifeway, FMI, Helios and Pride
being sometimes collectively referred to as the “Borrowers).
 
RECITALS
 
WHEREAS, the Bank and the Borrowers previously entered into a Loan and Security
Agreement dated February 6, 2009, as amended by that certain First Modification
to Loan and Security Agreement dated as of August 13, 2009, by that certain
Second Modification to Loan and Security Agreement dated November 12, 2009, by
that certain Third Modification to Loan and Security Agreement dated February 6,
2010, by that certain Fourth Modification to Loan and Security Agreement dated
as of April 20, 2011, by that certain Fifth Modification to Loan and Security
Agreement dated as of June 20, 2011 and by that certain Sixth Modification to
Loan and Security Agreement dated as of June 13, 2012 (as modified, the “Loan
Agreement”), pursuant to which the Bank made available to the Borrowers a credit
facility.
 
WHEREAS, the Borrowers desire, and the Bank is willing, to (a) extend the
Revolving Loan Maturity Date and Term Loan Maturity Date, and (b) increase the
amount of the Revolving Loan Commitment, all upon and subject to the terms and
conditions set forth in this Amendment; and
 
WHEREAS, this Amendment shall constitute a Loan Document and these Recitals
shall be construed as part of this Amendment.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereto hereby agree as follows:
 
1.   Definitions. (a) Undefined Terms. Unless the context otherwise provides or
requires, capitalized terms used herein which are not defined herein shall have
the meanings ascribed to them in the Loan Agreement; provided, however, that all
references in the Loan Agreement to (a) “Obligations” shall, in addition to the
definition set forth in the Loan Agreement include, but not be limited to, the
duties and obligations of the Borrowers under this Amendment, and (b) “Loan
Documents” shall, in addition to the definition set forth in the Loan Agreement
include, but not be limited to, this Amendment and the documents and instruments
to be delivered pursuant to this Amendment.
 
(b) Additional Defined Terms. When used herein and in the Loan Agreement, the
following additional terms are added to Section 1 (Definitions) of the Loan
Agreement and shall have the following meanings:
 
 
 

--------------------------------------------------------------------------------

 
“GGD” shall mean Golden Guernsey Dairy Cooperative, a Wisconsin cooperative.
 
“GGD Acquisition” shall mean the purchase by one or more of the Borrowers (or a
Wholly-Owned Subsidiary of a Borrower) of certain assets of GGD.
 
“GGD Purchase Agreement” shall mean the asset purchase agreement or other
document evidencing the GGD Acquisition.
 
(c) Amended and Restated Defined Term. When used herein and in the Loan
Agreement, the following term shall have the following amended and restated
meanings:
 
“Revolving Loan Commitment” shall mean Five Million and 00/100 Dollars
($5,000,000.00).”
 
“Revolving Loan Maturity Date” shall mean May 31, 2014, unless extended by the
Bank pursuant to any modification, extension or renewal note executed by the
Borrowers and accepted by the Bank in its sole and absolute discretion in
substitution for the Revolving Note.”
 
“Term Loan Maturity Date” shall mean May 31, 2018, unless extended by the Bank
pursuant to any modification, extension or renewal note executed by the
Borrowers and accepted by the Bank it its sole and absolute discretion in
substitution for the Term Note.”
 
2.   Amendment to Loans and Notes.
 
(a) The Revolving Loan is hereby extended to the Revolving Loan Maturity Date.
The Revolving Note is hereby amended by (a) deleting all references to February
6, 2010 (subsequently amended to May 31, 2013) and replacing such references
with May 31, 2014, (b) deleting all references to “Five Million” (subsequently
amended to “Three Million”) and replacing such references with “Five Million”
and (c) deleting all references to “$5,000,000” (subsequently amended to
$3,000,000) and replacing such references with “$5,000,000”.
 
(b) The Term Loan is hereby extended to the Term Loan Maturity Date. The Term
Note is hereby amended by deleting all references to February 6, 2014 and
replacing such references with May 31, 2018.
 
(c) Except as specifically set forth herein, the Revolving Note, the Term Note
and the Loan Documents previously delivered by the Borrowers shall remain in
full force and effect and are hereby ratified and confirmed in all respects. The
indebtedness evidenced by the Revolving Note and Term Note (as hereby amended by
this Seventh Modification) is continuing indebtedness of the Borrowers and
nothing herein shall be deemed to constitute a payment, settlement or novation
of the Revolving Note or Term Note, or to release or otherwise adversely affect
any lien or security interest securing such indebtedness or any rights of the
Bank against any party primarily or secondarily liable for such indebtedness.
 
 
2

--------------------------------------------------------------------------------

 
(d) The Borrowers covenant and agree to cause the Lien for contributions filed
under the Illinois Unemployment Insurance Act as Document 0632007237 to be
released by filing a release with the Cook County, Illinois, Recorder of Deeds
and the unpaid amounts which gave rise to such Lien to be paid, in each case on
or before June 12, 2013. The failure to comply with this Section 2(d) shall
constitute an Event of Default. Without limiting the generality of the
foregoing, if such Lien is not released and amount paid by such date, the Bank
shall have the right, but not the obligation, to pay such amounts on behalf of
Borrowers and the amounts so paid by the Bank will be deemed a Revolving Loan
(initially advanced as a Prime Loan) secured by the Collateral and otherwise
subject to the terms of the Loan Agreement and other Loan Documents.
 
3.   Representations and Warranties of Borrowers.
 
(a) The Recitals in this Amendment are true and correct in all respects.
 
(b) All representations and warranties of each Borrower in the Loan Agreement
and in the other Loan Documents to which each Borrower is a party are
incorporated herein in full by this reference and are true and correct in all
material respects as of the date hereof, except to the extent that any such
representation or warranty expressly relates to an earlier date.
 
(c) After giving effect to this Amendment, no Event of Default or Unmatured
Event of Default has occurred and is continuing.
 
(d) Each Borrower has the power, and has been duly authorized by all requisite
action, to execute and deliver this Amendment. This Amendment has been duly
executed by each Borrower.
 
(e) This Amendment is the legal, valid and binding obligation of each Borrower,
enforceable against each Borrower and each of the other Borrowers in accordance
with their respective terms, except as such enforceability may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium, or similar law
affecting creditors’ rights generally.
 
(f) The execution, delivery and performance of this Amendment do not and will
not (i) violate any law, rule, regulation or court order to which any of the
Borrowers is subject; (ii) conflict with or result in a breach of the
certificate of formation or incorporation, bylaws, limited liability company
agreement or other organizational documents of any of the Borrowers or any other
agreement or instrument to which it is party or by which the properties of any
of the Borrowers is bound; or (iii) result in the creation or imposition of any
Lien on any property of any of the Borrowers, whether now owned or hereafter
acquired, other than Liens in favor of the Bank.
 
(g) No consent or authorization of, filing with or other act by or in respect of
any Person is required in connection with the execution, delivery or performance
by each of the Borrowers, or the validity or enforceability, of this Amendment,
or the consummation of the transactions contemplated hereby.
 
 
3

--------------------------------------------------------------------------------

 
4.   Conditions Precedent to Effectiveness. This Amendment shall be effective on
the date when each of the following conditions shall have been satisfied in the
sole discretion of the Bank:
 
(a) Amendment. Each of the Borrowers and the Bank shall have delivered to the
Bank executed counterparts of this Amendment;
 
(b) Mortgage Amendment. Lifeway shall have executed an Amendment to the Mortgage
in form and substance acceptable to the Bank.
 
(c) Secretary and Manager Certificates. With respect to each Borrower (i) good
standing certificates in its state of incorporation (or formation) and in each
other state requested by the Bank; and (ii) certification that the certificates
delivered by such Borrower on or about April 20, 2011, remain in full force and
effect (it being understood that the Bank may conclusively rely on each such
certificate until formally advised by a like certificate of any changes
therein), all certified by its secretary or an assistant secretary or manager
(or similar officer) as being in full force and effect without modification; and
 
(d) Other Documents. The Borrowers shall have delivered to the Bank such other
agreements, certificates, instruments and other documents as the Bank may
reasonably request to accomplish the purposes of this Amendment.
 
5.   Consent to GGD Acquisition.
 
(a) Notwithstanding anything to the contrary in Sections 9.3, 9.4, 9.5 and 9.13
of the Loan Agreement, in the event that any Borrower desires to enter into the
GGD Purchase Agreement and consummate the transactions contemplated thereby, the
Bank hereby consents to the consummation of the GGD Acquisition pursuant to and
in accordance with the GGD Purchase Agreement; provided, however, that (a) the
terms of the GGD Purchase Agreement and any documents to be executed in
connection therewith are provided to the Bank prior to the consummation of the
GGD Acquisition and are acceptable in form and substance to the Bank, in its
reasonable discretion, (b) the Borrowers shall execute and deliver to the Bank
such further documents as the Bank shall reasonably require in connection with
the GGD Acquisition including, without limitation, a collateral assignment to
the Bank of the Borrowers’ indemnification rights under the GGD Purchase
Agreement, and (c) in the event the Borrowers elect to acquire the assets of GGD
through a Wholly-Owned Subsidiary of the Borrower, then such Wholly-Owned
Subsidiary will execute a joinder to the Loan Agreement and other Loan Documents
pursuant to which such Wholly-Owned Subsidiary will become a “Borrower” (and the
assets so acquired, together with all other assets of such Wholly-Owned
Subsidiary, will become part of the Collateral) thereunder on such terms and
conditions as are acceptable to the Bank in its reasonable discretion.
 
(b) Limitations on Bank Consents. The consents made by the Bank pursuant to this
Section 5 shall not constitute a consent to any other inaction or action by the
Borrowers, nor shall it operate as a waiver of any other right, power, or remedy
of the Bank under, or of any provision  contained in, the Loan Agreement or any
other Loan Document or under applicable law (all of which rights and remedies
are hereby expressly reserved by the Bank), except as specifically provided
herein.
 
 
4

--------------------------------------------------------------------------------

 
6.   Reference to and Effect on Loan Documents.
 
(a) Ratification. Except as specifically provided in this Amendment, the Loan
Agreement and the other Loan Documents shall remain in full force and effect and
each Borrower hereby ratifies and confirms each such Loan Document.
 
(b) No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver or forbearance of any right, power or remedy of the Bank
under the Loan Agreement or any of the other Loan Documents, or, except as
expressly provided in herein, constitute a consent, waiver or modification with
respect to any provision of the Loan Agreement or any of the other Loan
Documents. Upon the effectiveness of this Amendment each reference in (a) the
Loan Agreement to “this Agreement,” “hereunder,” “hereof,” or words of similar
import and (b) any other Loan Document to “the Agreement” shall, in each case
and except as otherwise specifically stated therein, mean and be a reference to
the Loan Agreement as amended and modified hereby.
 
7.   Entire Agreement. This Amendment, including all annexes, exhibits,
schedules and other documents incorporated by reference herein or delivered in
connection herewith, constitutes the entire agreement of the parties with
respect to the subject matter hereof and supersedes all other understandings,
oral or written, with respect to the subject matter hereof.
 
8.   Fees and Expenses. As provided in the Loan Agreement, the Borrowers agree
to pay on demand all fees, costs and expenses incurred by the Bank in connection
with the preparation, execution and delivery of this Amendment.
 
9.   Severability. Wherever possible, each provision of this Amendment shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment.
 
10.   Conflict of Terms. Except as otherwise provided in this Amendment, if any
provision contained in this Amendment is in conflict with, or inconsistent with,
any provision in any of the other Loan Documents, the provision contained in
this Amendment shall govern and control.
 
11.   Successors and Assigns. This Amendment shall inure to the benefit of and
be binding upon the successors and permitted assigns of the Bank and shall be
binding upon the successors and assigns of each Borrower.
 
12.   Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall be one and the same instrument. Signature pages may be detached from
multiple separate counterparts and attached to a single counterpart. Delivery of
an executed signature page of this Amendment by facsimile transmission or
electronic transmission (such as fax or e-mail) shall be as effective as
delivery of a manually executed counterpart thereof.
 
 
5

--------------------------------------------------------------------------------

 
13.   Headings. The paragraph headings used in this Amendment are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.
 
14.   Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS SET FORTH IN THE CREDIT AGREEMENT, OR, IF
NO JURISDICTION IS SET FORTH THEREIN, BY THE INTERNAL LAWS (AS OPPOSED TO
CONFLICT OF LAWS PROVISIONS) OF THE STATE OF ILLINOIS.
 
15.   Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AMENDMENT OR ANY OTHER LOAN
DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE
STATE. OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN THIS AMENDMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE THE BANK FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION. EACH OF THE BORROWERS HEREBY EXPRESSLY AND IRREVOCABLY
SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE
PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH OF THE BORROWERS FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS. EACH OF
THE BORROWERS HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
16.   Waiver of Jury Trial. THE BANK AND EACH OF THE BORROWERS, AFTER CONSULTING
OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AMENDMENT,
ANY NOTE, ANY OTHER LOAN DOCUMENT, ANY OF THE OTHER OBLIGATIONS, THE COLLATERAL,
OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN
THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, OR ANY
COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH THE BANK AND ANY OF THE
BORROWERS ARE ADVERSE PARTIES, AND EACH AGREE THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE BANK ENTERING INTO THIS AMENDMENT.
 
 
6

--------------------------------------------------------------------------------

 
17.   Release of Claims. In consideration of the execution and delivery of this
Amendment by the Bank, the sufficiency of which is acknowledged, and excepting
only the contractual obligations respecting future performance by the Bank
arising under the Loan Agreement and the Loan Documents, each of the Borrowers
hereby irrevocably releases and forever discharges the Bank and each of its
affiliates, subsidiaries, successors, assigns, directors, officers, employees,
agents, representatives and attorneys (each, a “Released Person”) of and from
all damages, losses, claims, demands, liabilities, obligations, actions and
causes of action whatsoever which such Borrowers may now have or claim to have
on and as of the date hereof against any Released Person, whether presently
known or unknown, liquidated or unliquidated, suspected or unsuspected,
contingent or non-contingent, and of every nature and extent whatsoever
(collectively, “Claims”). Each Borrower jointly and severally represents and
warrants to the Bank that it has not granted or purported to grant to any other
Person any interest whatsoever in any Claim, as security or otherwise. The
Borrowers shall jointly and severally indemnify, defend and hold harmless each
Released Person from and against any and all Claims and any loss, cost,
liability, damage or expense (including reasonable attorneys’ fees and expenses)
incurred by any Released Person in investigating, preparing for, defending
against, providing evidence or producing documents in connection with or taking
other action in respect of any commenced or threatened Claim.
 
EACH BORROWER AGREES TO ASSUME THE RISK OF ANY AND ALL UNKNOWN, UNANTICIPATED OR
MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES, INDEBTEDNESS AND
OBLIGATIONS WHICH ARE RELEASED, WAIVED AND DISCHARGED BY THIS AMENDMENT. EACH
BORROWER HEREBY WAIVES AND RELINQUISHES ALL RIGHTS AND BENEFITS WHICH IT MIGHT
OTHERWISE HAVE UNDER ANY CIVIL CODE OR ANY SIMILAR LAW, TO THE EXTENT SUCH LAW
MAY BE APPLICABLE, WITH REGARD TO THE RELEASE OF SUCH UNKNOWN, UNANTICIPATED OR
MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES, INDEBTEDNESS AND
OBLIGATIONS. TO THE EXTENT THAT SUCH LAWS MAY BE APPLICABLE, EACH BORROWER
WAIVES AND RELEASES ANY RIGHT OR DEFENSE WHICH IT MIGHT OTHERWISE HAVE UNDER ANY
OTHER LAW OR ANY APPLICABLE JURISDICTION WHICH MIGHT LIMIT OR RESTRICT THE
EFFECTIVENESS OR SCOPE OF ANY OF THEIR WAIVERS OR RELEASES HEREUNDER.
 
[Signature page follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.
 
THE BANK:


THE PRIVATEBANK AND TRUST COMPANY


By:       /s/ Douglas W. Beuhl                                     
             Douglas W. Beuhl, Authorized Officer










 
THE BORROWERS:
 


 
LIFEWAY FOODS, INC.
 
By:        /s/ Edward Smolyansky            
                                                      
 
Title:     CFO                                           
                                           
 
 
FRESH MADE, INC.
 
By:        /s/ Edward
Smolyansky                                                                   
 
Title:     CFO                                                                                       
 
 
HELIOS NUTRITION LIMITED
 
By:        /s/ Edward Smolyansky            
                                                      
 
Title:     CFO                                           
                                           
 
 
PRIDE OF MAIN STREET DAIRY, LLC
 
By:        /s/ Edward Smolyansky            
                                                      
 
Title:     CFO                                           
                                           
 
 
STARFRUIT, LLC
 
By:        /s/ Edward Smolyansky            
                                                      
 
Title:     CFO                                           
                                           
 